Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-10, 12-14, 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 2018/0190077) in view of Hilbert (US 2017/046906).

1. Hall discloses a method for providing a smart-venue based wagering game during a live event (paragraphs 26-28), comprising: 
a) receiving, in real-time from one or more sensors, in-venue data (sensors, video camera, and/or input capture devices of the live event; paragraphs 50-51, 60, 81); 
b) receiving data relative to statistical information relative to said live event (statistical information including historical statistics; paragraphs 31, 55-57, 60); 
c) utilizing said received data and in-venue data in accordance with the real-time situation/development of the live event for calculating the occurrence probability of one or more outcomes of evolving situations and their corresponding odds in a specific period of time during the progress of said live event (various live data, and statistical information are analyzed and use for odds-making for use with wagering or betting, and providing a platform for offering and receiving bets for the least one live golf event; paragraphs 50, 55-58, 60, 64); and 
d) generating one or more betting events, by a game server, for a real-time condition, wherein each of said betting event is based on said probability calculation and corresponding odds (As indicated above in paragraphs 50, 55-58, 60, 64. In addition, Hall discloses betting on real-time conditions, or “in-play” opportunities where in the in play information may be modified based on the event information. For example, an outcome of the at bat, whether a running back will rush for more than 100 yards in responsive to the player rushing for 80 yards; whether a player will pitch a no-hitter which is enabled once the player has pitched seven innings without giving up a hit. See paragraphs 33, 77-78).
Hall discloses selecting betting events by the user on a user interface (paragraphs 49, 58) but fails to teach utilizing a Virtual Reality (VR) device as a user interface and that the generated one or more betting events are selected by the user via the VR device. Nevertheless, such modification would have been obvious to one of ordinary skilled in the art. Applicant’s specification discloses that those skilled in the art will appreciate that the invention may be practiced with other computer system configurations, including hand-held devices, multiprocessor systems, microprocessor-based or programmable consumer electronics, minicomputers, mainframe computers, and the like… such as smart TV, PC, PDA, tablet, game console, smartphone and Virtual Reality devices (paragraph 35 of published specification). Hall discloses that various type of computing devices such as mobile phone, smart phone tablet, computer, laptop wearable computing devices or any other computing devices suitable for network communications can be used as a computing device (paragraphs 96-98). It would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Hall’s invention and select one or more betting events via a VR device since one of ordinary skilled in the art recognizes that virtual reality devices are well known computing systems as indicated by Applicant’s specification. 
In addition, in an analogous art to wagering system, Hilbert discloses a method and system to place bets on a wagering event such as live sporting events (paragraphs 6, 30, 31, 60). Hilbert discloses that a virtual reality device (Figs. 7a-9b, paragraphs 101-120) it used to select one or more wager (paragraphs 101, 117-120). Hilbert discloses that the user interface in the virtual reality device provides a desirable visual presentation and enhance player content recognition and interface aesthetics (paragraphs 4-5). It would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Hall’s invention and select one or more betting events via a VR device in order to provide the predictable result of providing a desirable visual presentation and enhancing player content recognition and interface aesthetics.

2. Hall discloses the method according to claim 1, wherein the one or more sensors are selected from the group consisting of: wearable sensors that are configured to provide real-time data relative to physical performance of the wearer, motion tracking sensors, "in-field" sensors, and cameras (wearable devices, cameras, hole location and course and/or hole condition sensors are “in-field” sensors”, GPS, distance and trajectory, velocity of swing and ball are motion data; paragraphs 50-52).

4. Hall discloses the method according to claim 2, wherein the "in-field" sensors configured to provide data relative to at least one of: the weather, pitch condition, and crowd events (In the broadest reasonable interpretation, the claim with the dependency of claim 2 requires one or more sensors. Hall discloses cameras as described above and anticipates the claim. Alternatively, Hall discloses sensors to determine “in-field” information such as hole location and course and/or hole condition sensors are “in-field” sensors”; paragraphs 51-52).

5. Hall discloses the method according to claim 1, further comprising allowing one or more users to participate in the wagering game and to selectively bet on possible outcomes of the generated betting event (bet on play selections, paragraphs 33, 77-78).

6. Hall discloses the method according to claim 5, further comprising closing the betting event after a selected interval such that no further bets can be added to said betting event and terminating said betting event (Time interval for when the bets can be placed and when the bets will close; paragraphs 41, 78).

7. Hall discloses the method according to claim 6, upon termination of the betting event, crediting winners of each of said betting events (wager information is used to payout the wager, paragraph 34.).

8. Hall disclose the method according to claim 5, wherein each of the one or more users participates in the wagering game via an interactive media guidance application adapted to run on a terminal device and to further communicate with the game server (server platform via an interactive graphic user interface on a computing; abstract, paragraphs 49, 50, 58, 60, 66)

9. Hall discloses the method according to claim 8, wherein the terminal device is selected from the group consisting of: set-top-box, smart TV, personal computer, computer based mobile device (tablet computer, a wireless computing device, mobile phone, smart phone, personal computer, laptop computer; paragraphs 66, 71, 96, 98). 

10. Hall discloses the method according to claim 1, wherein the wagering game is playable in a casino oriented environment (It is noted that the claim does not positively claim the step of placing a wager in a casino. In addition, in the broadest reasonable interpretation a “casino oriented environment” can be any location used to place a wager. Hall disclose that players can place wagers remotely from the server and thus “playable in a casino oriented environment”; paragraphs 66, 96-98, 102). 

12. Hall disclose the method according to claim 8, wherein the interactive media guidance application is provided with a user interface that includes the following elements: a broadcast or other representation of the live event in combination with data relative to betting events (Video streams are provided for wagering; paragraphs 40-43. Data from live sports event is transmitted to at least one computing device having the interactive GUI for pre-betting functions and analytics; paragraph 60).

13. Hall discloses the method according to claim 12, wherein the data relative to betting events comprises one or more of the followings: a visual representation of a game administrator, a ranking table of the participant users, a duration indicator of the current betting event, stopwatch, bets suggestions, live and historical statistics, and chat (paragraphs 31, 46, 55-57, 60, 81).

14. Hall discloses the method according to claim 8, wherein the user interface further comprises representation of betting suggestion provided by the participating users (The management system 240 may be configured to receive in-play opportunity suggestions from the bettors 245; paragraph 89.).

16. Hall discloses the method according to claim 1, wherein the in-venue data is relative to performance of a team and/or one or more individual players (paragraphs 27-30). 

18. Hall discloses a system for providing a smart-venue based wagering game during a live event, the system comprising: a) one or more sensors for obtaining in-venue data; b) at least one source for providing statistical information relative to said live event a processing unit, configured: to receive data from the at least one source and in-venue data from the one or more sensors; to calculate, in accordance with real-time situation/development of the live event, the occurrence probability of one or more outcomes of evolving situations and their corresponding odds in a specific period of time during the progress of said live event; and to generate one or more betting events for a real-time condition, wherein each of said betting events is based on said probability calculation and corresponding odds (See rejection for claim 1 above, and Figs. 1-4 and related description).
Hall discloses selecting betting events by the user on a user interface (paragraphs 49, 58) but fails to teach a Virtual Reality (VR) device configured to operate as a user interface and that the generated one or more betting events are selected by the user via the VR device. Nevertheless, such modification would have been obvious to one of ordinary skilled in the art. Applicant’s specification discloses that those skilled in the art will appreciate that the invention may be practiced with other computer system configurations, including hand-held devices, multiprocessor systems, microprocessor-based or programmable consumer electronics, minicomputers, mainframe computers, and the like… such as smart TV, PC, PDA, tablet, game console, smartphone and Virtual Reality devices (paragraph 35 of published specification). Hall discloses that various type of computing devices such as mobile phone, smart phone tablet, computer, laptop wearable computing devices or any other computing devices suitable for network communications can be used as a computing device (paragraphs 96-98). It would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Hall’s invention and select one or more betting events via a VR device since one of ordinary skilled in the art recognizes that virtual reality devices are well known computing systems as indicated by Applicant’s specification. 
In addition, in an analogous art to wagering system, Hilbert discloses a method and system to place bets on a wagering event such as live sporting events (paragraphs 6, 30, 31, 60). Hilbert discloses that a virtual reality device (Figs. 7a-9b, paragraphs 101-120) it used to select one or more wager (paragraphs 101, 117-120). Hilbert discloses that the user interface in the virtual reality device provides a desirable visual presentation and enhance player content recognition and interface aesthetics (paragraphs 4-5). It would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Hall’s invention and select one or more betting events via a VR device in order to provide the predictable result of providing a desirable visual presentation and enhancing player content recognition and interface aesthetics.


Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 2018/0190077) in view of Hilbert (US 2017/046906) as applied to claim 2 above, and further in view of Kirk (US 2016/0314818)


3, 19. Hall discloses wearable devices that provide location and biometric data to provide data during the live sporting event (wearable device to provide real time data paragraph 52). However, Hall fails to teach that the wearable sensors are miniature magneto-inertial sensor. Nevertheless, such modification would have been obvious to one of ordinary skilled in the art. In an analogous art to monitoring and tracking player in sports Kirk discloses that it is known for user to wear inertial-magnetic sensors to analyze human activities. Kirk discloses that body worn inertial-magnetic sensors may capture kinematics of human motion (paragraph 5). The sensors may capture orientation of human motion by evaluating the sensor's orientation with respect to external magnetic fields (paragraph 5). Such sensors offer benefits like miniaturization, being light-weight, and being inexpensive. These sensors may be integrated in sportswear and acquire movement and orientation data over a long period of time in unconstrained environments. Data acquired by such sensors may be processed either in real-time (paragraphs 5-6). The sensors can also be used to measure different parts of an athlete’s body (paragraph 6). It would have been obvious to one of ordinary skilled in the art to modify Hall’s invention and miniature magneto-inertial sensors in order to provide the predictable result of using small, light-weight, and inexpensive to capture motion, orientation and different parts of a user’s body.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 2018/0190077) in view of Hilbert (US 2017/046906) as applied to claim 1 above, and further in view of Todd (US 2016/0182924).

11. Hall discloses the method according to claim 1 as discussed above but fails to teach utilizing a betting widget for interfacing with the wagering game through external computing environments. Nevertheless, such modification would have been obvious to one of ordinary skilled in the art. In an analogous art to wagering systems Todd discloses a method for placing live bets (paragraph 146). Todd disclose that the bets are placed using a betting widget (paragraphs 142-146). The betting widget interfaces the wagering game though external computing environments (i.e. networked video stream to input device; abstract; paragraphs 15-17, 27). This allows a plurality of independent video containers/widgets with different functionality to be displayed simultaneously (Figs. 4, 6-8, and 12-13). It would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Hall’s invention and incorporate betting widget for interfacing with the wagering game through external computing environments in order to provide the predictable result of providing a plurality of independent video and content simultaneously.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hall (US Hall (US 2018/0190077) in view of Hilbert (US 2017/046906) as applied to claim 8 above, and further in view of Hayon (US 2015/0379816)

15. Hall disclose the claimed invention as discussed above but fails to teach that the user interface further comprises live chat for allowing the interaction between the participating users. Nevertheless, such modification would have been obvious to one of ordinary skilled in the art. In an analogous art to betting systems, Hayon discloses a live betting system for participants to place bets on live sporting events (abstract). Hayon discloses the graphical user interface comprises live chat for allowing the interaction between the participating users (paragraphs 16, 43). It would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Hall’s invention and incorporate a live chat feature in the user interface in order to provide the predictable result of allowing the interaction between the participating users.

Response to Arguments
Applicant’s arguments with respect to claims 1-16, 18-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
New grounds of rejection has been made with new references Hilbert (US 2017/0046906) and Kirk (US 2016/0314818) as necessitated by the claim amendments.

Examiner’s Note
In Step 2a, Prong 1 of the 2019 PEG, the claims recite an abstract idea of organizing human activity. The human activity is managing interactions between people. The human activity is a management of a wagering game. The claims recite steps of managing a wagering game by generating one or more betting events based on probability calculation, and allowing a user to select one or more betting events.

In Step 2a, Prong 2 of the 2019 PEG, the claimed limitations are indicative of integration into a practical application.
	As indicated in Applicant’s specification, a need remains for systems and methods that may efficiently generate substantially real-time wagering game based on events that may occur during real-life events, such as live sporting event (published specification, paragraph 4). It is an object of the present invention to provide a system which is capable of efficiently generating substantially real-time wagering game based on team or individual’s performance during the live event (published specification, paragraph 5).
	Paragraph 41 discloses the following.
In contradiction to prior-art wagering methods in which the betting events/outcomes are known in advance (e.g., before the live sporting event has begun) and the odds for said known betting events are based on previous statistical information, the betting events/outcomes/odds of the present invention can be generated during the live sporting event and therefore are not known in advance, as well as it can be based not on only on statistical information (i.e., a database of past events, conditions, outcomes with associated odds and actual outcomes, which is stored on server 1), but also on the real-time in-venue data and the current performance of players and teams. In addition, the method of the present invention enables to predefine preliminary betting events (i.e., before the live event has begun), and to fulfill the outcomes of the preliminary betting event during the live sporting event, e.g., the system may predefine a betting event (e.g., “Game Win”) prior to the beginning of the live sporting event, and according to the real-time situation/development of the event (e.g., team A is leading the event for three quarters) the system fulfills possible outcomes (e.g., “Team A will lead by X points or more”, “Team A will lead by less than X points”, “A draw”, “Team B will win the game” etc.), and determines the relevant odds for each possible outcome (i.e., the relevancy of the betting event and outcome/s thereof is not completed until approaching as close as possible to the actual time of the betting event.
The claimed invention provides a solution to real-time wagering gaming systems by efficiently generating substantially real-time wagering options based on team or individual’s performance during the live event. The invention achieves this by monitoring the real-time/current situation or development of the live event using sensors. The sensor, which is used to capture real-time data in a live event is part of the solution. The sensors are used in a meaningful way and is integral to the invention. Therefore, the claim limitations are indicative of integration into a practical application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASSON H YOO/           Primary Examiner, Art Unit 3715